Citation Nr: 1709029	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of actinomycosis, status post right middle and upper lobectomy, to include as due to exposure to chemical agents, and to include as secondary to service-connected asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1992 to July 1996, and from February to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before a Decision Review Officer at the Nashville, Tennessee RO.  A transcript of this proceeding is associated with the claims file.  

This matter was previously before the Board in June 2011 and October 2013, when it was remanded for additional development, in February and March 2016, when the Board requested VHA advisory medical opinions from a VA pulmonologist, and in June 2016, when it was again remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In February and March 2016, the Board requested VHA medical opinions from a VA pulmonologist regarding the Veteran's claimed disability.  As set forth in the Board's June 2016 remand order, the Veteran and his representative were provided copies of these opinions in March 2016.  In May 2016, the Veteran submitted a statement in response to the medical opinions, as well as additional evidence.  According to the attached Medical Opinion Response Form, the Veteran requested that his claim be remanded to the AOJ for it to consider his statement and evidence in the first instance.  Consequently, the Board remanded the Veteran's claim for the AOJ to consider all of the evidence of record and to readjudicate his claim.  The Board also instructed the AOJ to obtain any outstanding VA treatment records with the Veteran's claims file.  

Following the Board's June 2016 remand order, the AOJ obtained outstanding VA treatment records from the Nashville VAMC.  In August 2016, the AOJ issued a supplemental statement of the case, which indicates that the AOJ reviewed the newly-obtained treatment records from the Nashville VAMC.  However, there is no indication that the AOJ reviewed the statement and evidence that the Veteran submitted in May 2016.  There is also no indication that the Veteran has since waived initial AOJ review of this evidence.  Although the Veteran submitted a waiver of the 30-day waiting period in August 2016, in which he indicated that he waived AOJ review of evidence submitted at a later time, that waiver only applies to evidence submitted after its filing.  Accordingly, the Veteran's claim must be remanded for the AOJ to perform an initial review of the May 2016 additional evidence before the Board may adjudicate his claim.  See 38 C.F.R. § 20.1304(c); See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for service connection, with consideration of all evidence associated with the Veteran's claims file since the issuance of the March 2015 SSOC.  This includes the February and March 2016 VHA medical opinions and the Veteran's May 2016 response.

If the benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




